Exhibit 10.1

 

EQUITY REGISTRATION RIGHTS AGREEMENT

 

This EQUITY REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as
of October 15, 2009 by and among GENERAL MOTORS HOLDING COMPANY (to be renamed
General Motors Company), a Delaware corporation (the “Corporation”), THE UNITED
STATES DEPARTMENT OF THE TREASURY(the “UST”), 7176384 CANADA INC., a corporation
organized under the laws of Canada (“Canada”), the UAW RETIREE MEDICAL BENEFITS
TRUST, a voluntary employees’ beneficiary association (the “VEBA”), MOTORS
LIQUIDATION COMPANY (formerly known as General Motors Corporation), a Delaware
corporation (the “Debtor”), and solely for purposes of Section 4.18, General
Motors Company (formerly known as NGMCO, Inc.), a Delaware corporation and
successor-in-interest to Vehicle Acquisition Holdings LLC (to be converted to
General Motors LLC, the “Operating Company”).

WHEREAS, each of the Government Holders (as defined below), the VEBA, the Debtor
and the Operating Company were parties to that certain Equity Registration
Rights Agreement, dated as of July 10, 2009 (the “Operating Company Registration
Rights Agreement”);

 

WHEREAS, in connection with a reorganization involving the Operating Company, an
indirect wholly-owned subsidiary of the Corporation has been merged with and
into the Operating Company, with the Operating Company continuing as the
surviving corporation and becoming an indirect wholly-owned subsidiary of the
Corporation (the “Merger”);

 

WHEREAS, as a result of the Merger, each Holder has been issued that number of
shares of common stock, par value $0.01 per share, of the Corporation (the
“Common Stock”) set forth opposite such Holder’s name on Annex I hereto in
exchange for the shares of common stock, par value $0.01 per share, of the
Operating Company previously held by it;

WHEREAS, as a result of the Merger, each of the VEBA and the Debtor has been
issued one or more warrants initially exercisable for that number of shares of
Common Stock set forth opposite such Holder’s name on Annex I hereto
(collectively, the “Warrants”) in exchange for the warrants to acquire shares of
common stock, par value $0.01 per share, of the Operating Company previously
held by it;

WHEREAS, as a result of the Merger, each of the Government Holders and the VEBA
has been issued that number of shares of Series A Fixed Rate Cumulative
Perpetual Preferred Stock, par value $0.01 per share of the Corporation (the
“Preferred Stock”), set forth opposite such Holder’s name on Annex I hereto in
exchange for the shares of Series A fixed rate cumulative perpetual preferred
stock, par value $0.01 per share, of the Operating Company previously held by
it;

WHEREAS, concurrently with the execution of this Agreement, the Corporation, the
Government Holders and the VEBA have executed that certain Stockholders
Agreement, dated as of the date hereof; and

WHEREAS, the parties hereto desire to terminate the Operating Company
Registration Rights Agreement and the Corporation desires to provide the
Government Holders, the VEBA

 

 

 

--------------------------------------------------------------------------------



and the Debtor with registration rights with respect to such shares of Common
Stock, Warrants and Preferred Stock held by such Holders and their permitted
assigns, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, and for other good and valuable consideration, the
value, receipt and sufficiency of which are acknowledged, the parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1      Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings set forth below or in the sections set forth
below:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Corporation’s good faith judgment, after consultation with
independent outside counsel to the Corporation, (a) would be required to be made
in any registration statement or report filed with the SEC by the Corporation so
that such registration statement or report would not be materially misleading;
(b) would not be required to be made at such time but for the filing of such
registration statement; and (c) the Corporation has a bona fide business purpose
for not disclosing publicly.

“Adverse Effect” shall have the meaning set forth in Section 2.1.6.

“Advice” shall have the meaning set forth in Section 2.7.

“Affiliate” means, with respect to any Person, any other Person who Controls, is
Controlled by or is under common Control with, such Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Canada” shall have the meaning set forth in the Preamble.

“Co-Managers” shall have the meaning set forth in Section 2.1.4(a).

“Common Stock” shall have the meaning set forth in the Recitals.

“Control” means the direct or indirect power to direct or cause the direction of
management or policies of a Person, whether through the ownership of voting
securities, general partnership interests or management member interests, by
contract or trust agreement, pursuant to a voting trust or otherwise.
“Controlling” and “Controlled” have the correlative meanings.

“Corporation” shall have the meaning set forth in the Preamble.

“Corporation Shelf Registration” shall have the meaning set forth in
Section 2.2.1.

“Debtor” shall have the meaning set forth in the Preamble.

“Demand Registration” shall have the meaning set forth in Section 2.1.1(a).

 

 

2



 

--------------------------------------------------------------------------------



“Demand Request” shall have the meaning set forth in Section 2.1.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Excluded Registration” means a registration under the Securities Act of (a)
securities pursuant to one or more Demand Registrations pursuant to Article 2
hereof, (b) securities registered on Form S-4 or S-8 or any similar successor
forms, (c) securities convertible into or exercisable or exchangeable for Common
Stock and (d) securities registered on Form S-3 or any successor form covering
solely securities issued under a dividend reinvestment program.

“FINRA” shall have the meaning set forth in Section 2.5(a)(xvii).

“Government Holders” means the UST and Canada.

“Governmental Authority” means any United States or non-United States federal,
provincial, state or local government or other political subdivision thereof,
any entity, authority, agency or body exercising executive, legislative,
judicial, regulatory or administrative functions of any such government or
political subdivision, and any supranational organization of sovereign states
exercising such functions for such sovereign states.

“Holder” means each of (a) the UST, Canada, the VEBA and the Debtor and (b) any
direct or indirect transferee of any such Holder who shall become a party to
this Agreement in accordance with Section 2.10.

“Indemnitee” shall have the meaning set forth in Section 2.9.1.

“Indemnitor” shall have the meaning set forth in Section 2.9.3(a) but shall, for
the avoidance of doubt, exclude the Government Holders and the VEBA for purposes
of providing indemnification hereunder.

“Initial Sale Time” shall have the meaning set forth in Section 2.9.1.

“Inspectors” shall have the meaning set forth in Section 2.5(a)(xiii).

“IPO” means the Corporation’s first public offering of Common Stock (whether
such offering is primary or secondary) that is underwritten by a nationally
recognized investment bank, pursuant to a registration statement filed under the
Securities Act and declared effective by the SEC (other than a registration
effected solely to implement an employee benefit plan or a transaction to which
Rule 145 under the Securities Act is applicable, or a registration statement on
Form S-4, Form S-8 or a successor to one of those forms).

“Issuer Free Writing Prospectus” shall have the meaning set forth in Section
2.6.

“Lead Underwriters” shall have the meaning set forth in Section 2.1.4(a).

“Losses” shall have the meaning set forth in Section 2.9.1.

 

 

3



 

--------------------------------------------------------------------------------



“Market Value” shall mean with respect to any particular class or type of
Registrable Securities (a) at any time securities of the same class or type as
the applicable Registrable Securities are listed on a national securities
exchange, the closing price of such class or type of securities on the trading
day immediately preceding the date of the Demand Request or Transfer Notice, (b)
at any time that the Warrants are not listed on a national securities exchange
but the Common Stock is listed on a national securities exchange, for each
Warrant, the closing price of one share of Common Stock multiplied by the number
of shares of Common Stock for which such Warrant is then exercisable (assuming
cashless exercise), or (c) other than in the case of clause (a) or clause (b),
the estimated market value determined in good faith by the Corporation based
upon the advice of a nationally recognized independent investment banking firm
retained by the Corporation (at the sole expense of the Corporation) for this
purpose (which investment banking firm shall be reasonably acceptable to the UST
or if the UST is not the Requesting Holder, the Holders of a majority of the
Registrable Securities covered by the Demand Request or Transfer Notice).

“Master Sale and Purchase Agreement” means the Amended and Restated Master Sale
and Purchase Agreement, dated as of June 26, 2009 and as amended from time to
time, by and among the Debtor, Saturn LLC, Saturn Distribution Corporation,
Chevrolet-Saturn of Harlem, Inc. and the Operating Company.

“Material Adverse Change” means (a) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or
over-the-counter market in the United States of America; (b) the declaration of
a banking moratorium or any suspension of payments in respect of banks in the
United States of America; (c) a material outbreak or escalation of armed
hostilities or other international or national calamity (including an act of
terrorism) involving the United States of America or the declaration by the
United States of a national emergency or war or a change in national or
international financial, political or economic conditions; or (d) any material
adverse change in the business, assets or condition (financial or otherwise) of
the Corporation and its subsidiaries, taken as a whole.

“Merger” shall have the meaning set forth in the Recitals.

“MSPA Letter Agreement” means that certain letter agreement, dated as of the
date hereof, among the Corporation, the Debtor and the Operating Company, in
respect of the Adjustment Shares (as defined in the Master Sale and Purchase
Agreement).

“Operating Company” shall have the meaning set forth in the Preamble.

“Operating Company Registration Rights Agreement” shall have the meaning set
forth in the Recitals.

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company,
Governmental Authority or other entity.

“Piggyback Offering” shall have the meaning set forth in Section 2.2.1.

“Preferred Stock” shall have the meaning set forth in the Recitals.

 

 

4



 

--------------------------------------------------------------------------------



“Records” shall have the meaning set forth in Section 2.5(a)(xiii).

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness (or automatic
effectiveness) of such registration statement.

“Registrable Securities” means (a) Warrants and the shares of Common Stock
and/or Preferred Stock owned from time to time by the UST, Canada, the VEBA and
the Debtor as of the date hereof and set forth on Annex I hereto, (b) the shares
of Common Stock issued or issuable to any Holder upon exercise of a Warrant, (c)
any additional securities of the Corporation issued to the Debtor pursuant to
Section 3.2 of the Master Sale and Purchase Agreement and the MSPA Letter
Agreement and (d) any equity security issued in exchange for or with respect to
any shares of Common Stock referred to in clauses (a), (b) or (c) above by way
of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
similar transaction, or otherwise. As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities on the earliest of the
date on which such securities: (i) have been registered under the Securities Act
and disposed of in accordance with a registration statement; (ii) have been sold
pursuant to Rule 144 under the Securities Act (or any successor provision);
(iii) are held by a Holder that may sell all such Registrable Securities held by
it in a single day pursuant to, and in accordance with, Rule 144 under the
Securities Act (or any successor provision); (iv) cease to be outstanding
(whether as a result of exercise, redemption, repurchase, conversion or
otherwise); or (v) are held by any Person who is not a Holder. For purposes
hereof, “a majority of the Registrable Securities” and “on the basis of the
number of Registrable Securities” shall be determined assuming the exercise of
the Warrants in full.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants or financial advisors or any other Person acting on behalf of such
Person.

“Requesting Holders” shall have the meaning set forth in Section 2.1.1(a).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Shelf Registration” shall have the meaning set forth in Section 2.1.2(a).

“Suspension Notice” shall have the meaning set forth in Section 2.7.

“Take-Down” shall have the meaning set forth in Section 2.1.2(b).

“Transfer Notice” shall have the meaning set forth in Section 2.1.2(b).

“UST” shall have the meaning set forth in the Preamble.

“VEBA” shall have the meaning set forth in the Preamble.

 

 

5



 

--------------------------------------------------------------------------------



“VEBA Designee” shall mean the person(s) authorized by the Committee (as defined
in the UAW Retiree Medical Benefits Trust Agreement, entered into and effective
on October 16, 2008, by and between the Committee (as defined therein) and State
Street Bank and Trust Company) to execute this Agreement and/or carry out the
transactions contemplated hereby.

“Warrants” shall have the meaning set forth in the Recitals.

Section 1.2      Terms Generally. The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation,” unless the context
expressly provides otherwise. All references herein to Articles, Sections,
paragraphs, subparagraphs or clauses shall be deemed references to Articles,
Sections, paragraphs, subparagraphs or clauses of this Agreement, unless the
context requires otherwise. Unless otherwise specified, the words “this
Agreement,” “herein,” “hereof,” “hereto” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision of this Agreement. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if.” Unless expressly stated otherwise, any law defined
or referred to herein means such law as from time to time amended, modified or
supplemented, including by succession of comparable successor laws and
references to all attachments thereto and instruments incorporated therein.

ARTICLE 2

REGISTRATION RIGHTS

 

Section 2.1

Demand Registration.

 

Section 2.1.1

Request for Registration.

(a)       Subject to Section 2.1.3, any Holder or Holders of Registrable
Securities shall have the right to require the Corporation to file a
registration statement under the Securities Act for a public offering of all or
part of its or their Registrable Securities (a “Demand Registration”), by
delivering to the Corporation written notice stating that such right is being
exercised, naming, if applicable and to the extent known by such Holder or
Holders, any other Holders whose Registrable Securities are to be included in
such registration (collectively, the “Requesting Holders”), specifying the
number and type of each such Holder’s Registrable Securities to be included in
such registration, specifying whether the Registrable Securities to be included
by the Requesting Holder are all of the Registrable Securities then held by such
Requesting Holder and, subject to Section 2.1.4 hereof, describing the intended
method of distribution thereof (a “Demand Request”). Subject to Section 2.1.3,
after receipt of any Demand Request, the Corporation shall comply with the
applicable notice requirements set forth in Section 2.1.5.

(b)       Subject to Section 2.1.3 and Section 2.1.7, the Corporation shall file
the registration statement in respect of a Demand Registration as promptly as
practicable and, in any event, (i) with respect to the filing of a Form S-3,
within forty-five (45) days and (ii) with respect to the filing of any other
type of registration statement, within ninety (90) days after receiving a

 

 

6



 

--------------------------------------------------------------------------------



Demand Request, and shall use reasonable best efforts to cause the same to be
declared effective by the SEC as promptly as practicable after such filing.

 

Section 2.1.2

Shelf Registration; Take-Downs.

(a)       Subject to Section 2.1.3, with respect to any Demand Registration, at
any time that the Corporation is eligible to use Form S-3 or an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3 (or any successor forms) with respect to the Registrable Securities, the
Requesting Holders may request that the Corporation (i) file a registration
statement pursuant to Rule 415 under the Securities Act (or any successor rule)
to effect such Demand Registration, or (ii) at any time that a registration
statement pursuant to Rule 415 covering Registrable Securities is effective,
register additional Registrable Securities of the Requesting Holders pursuant to
such shelf registration statement to effect such Demand Registration (in either
case, a “Shelf Registration”). For the avoidance of doubt, a Shelf Registration
shall be deemed a “Demand Registration” for all purposes under this Agreement
except as otherwise provided in Section 2.1.3.

(b)       Subject to Section 2.1.3, any Holder or Holders with Registrable
Securities registered pursuant to a Shelf Registration that intends to effect an
underwritten offering with respect to such Registrable Securities shall deliver
a notice to the Corporation at least fifteen (15) days prior to the commencement
of such underwritten offering, stating (i) that such Holder or Holders intend to
effect an underwritten offering of all or part of the Registrable Securities
included by such Holder or Holders in the Shelf Registration, (ii) if applicable
and to the extent known by such Holder, any other Holders whose Registrable
Securities are to be included in the underwritten offering, (iii) the number and
type of each such Holder’s Registrable Securities to be included in such
underwritten offering, (iv) whether the Registrable Securities to be included by
such Holder are all of the Registrable Securities then held by such Holder, and
(v) the proposed timetable for such underwritten offering. Any Holder with
Registrable Securities registered pursuant to a Shelf Registration that intends
to effect any other sale or transfer of such Registrable Securities (each a
“Take-Down”) shall deliver a notice to the Corporation at least five (5) days
prior to effecting such non-underwritten sale or transfer, stating (i) that such
Holder intends to effect a non-underwritten sale or transfer of all or part of
the Registrable Securities included by such Holder in the Shelf Registration,
(ii) the number and type of the Registrable Securities to be included in such
sale or transfer and (iii) the proposed manner and timetable for such sale or
transfer. A notice provided by any Requesting Holder pursuant to the first two
sentences of this Section 2.1.2(b) is referred to herein as a “Transfer Notice.”
Subject to Section 2.1.3, after receipt of any Transfer Notice, the Corporation
shall comply with the applicable notice requirements set forth in Section 2.1.5.
For the avoidance of doubt, a Take-Down shall not be deemed to be a Demand
Registration and shall not be subject to Section 2.1.3.

(c)       Subject to Section 2.1.3, the Corporation shall use its reasonable
best efforts to keep any Shelf Registration requested pursuant to
Section 2.1.2(a) continuously effective under the Securities Act in order to
permit the prospectus forming a part thereof to be usable by the Holders until
the earlier of (i) the date as of which all Registrable Securities have been
sold pursuant to the Shelf Registration or another registration statement filed
under the Securities Act (but in no event prior to the applicable period
referred to in Section 4(3) of the Securities Act and Rule 174 thereunder) and
(ii) the date as of which all of such Requesting Holders are permitted

 

 

7



 

--------------------------------------------------------------------------------



to sell their Registrable Securities without registration pursuant to Rule 144
under the Securities Act without volume limitation or other restrictions on
transfer thereunder.

(d)       The Corporation shall, from time to time, supplement and amend the
Shelf Registration if required by the Securities Act, including the rules,
regulations or instructions applicable to the registration form used by the
Corporation for such Shelf Registration.

 

Section 2.1.3

Limitations.

(a)       Notwithstanding anything to the contrary herein, a Holder shall not be
permitted to request a Demand Registration prior to January 6, 2010, unless
prior thereto the Corporation has a class of equity securities registered under
Section 12(b) of the Exchange Act.

(b)       A Holder (other than the UST) shall not be permitted to request a
Demand Registration prior to the time the Corporation has registered a class of
equity securities under Section 12(b) of the Exchange Act.

(c)       A Holder shall not be permitted to request a Demand Registration, or
submit a Transfer Notice with respect to an underwritten offering pursuant to a
Shelf Registration, within one hundred eighty (180) days after either (i) the
effective date of a previous Demand Registration (other than a Shelf
Registration) or (ii) the completion of any underwritten offering pursuant to a
Shelf Registration.

(d)       A Holder shall not be permitted to submit a Demand Request, or a
Transfer Notice for an underwritten offering, or effect any such Demand
Registration or underwritten offering unless such Demand Request or Transfer
Notice for an underwritten offering is for either (i) a number of Registrable
Securities having a Market Value equal to or exceeding $400 million in the
aggregate, (ii) at least 15 million shares of Common Stock and/or Warrants
exercisable for at least 15 million shares of Common Stock in the aggregate, or
(iii) all of the Registrable Securities then held by the Requesting Holder, if
following the disposition of such Registrable Securities by the Requesting
Holder pursuant to a Demand Request, or a Transfer Notice for an underwritten
offering, such Requesting Holder would own no further Registrable Securities.

(e)       The Corporation shall not be required to effect, (i) until (but
excluding) July 10, 2012, more than two (2) Demand Registrations (which shall
include for this purpose any underwritten offering pursuant to a Shelf
Registration but shall exclude a Shelf Registration) in the aggregate during any
consecutive twelve (12) month period, and (ii) from and including July 10, 2012,
more than one (1) Demand Registration (which shall include for this purpose any
underwritten offering pursuant to a Shelf Registration but shall exclude a Shelf
Registration) in the aggregate during any consecutive twelve (12) month period.
Notwithstanding the foregoing, (i) the VEBA shall have the right, from and
including July 10, 2012, to request one additional Demand Registration (which
shall include for this purpose any underwritten offering pursuant to a Shelf
Registration but shall exclude a Shelf Registration) during any consecutive
twelve (12) month period, and (ii) for the avoidance of doubt, the limitations
set forth in this Section 2.1.3 shall not apply to any non-underwritten
Take-Down by any Holder under a Shelf Registration.

 

 

8



 

--------------------------------------------------------------------------------



 

 

Section 2.1.4

Demand Registrations for Underwritten Offerings.

(a)       At the request of the UST or Canada, or if the UST or Canada is not
participating in the proposed offering,the Holders of a majority of the
Registrable Securities submitting a Demand Request or Transfer Notice for an
underwritten offering of Registrable Securities, the Corporation shall direct
the applicable underwriter to conduct such offering in the form of a “firm
commitment.” With respect to any such underwritten offering, (i) the UST, or if
the UST is not participating in the proposed offering, the Holders of a majority
of the Registrable Securities to be registered or included in such underwritten
offering shall select the investment banking firm or firms to lead the
underwritten offering (the “Lead Underwriters”); provided that such Lead
Underwriters shall be reasonably acceptable to the Corporation, and (ii) the
Corporation shall select the other investment banking firms, if any, to
co-manage such underwritten offering (the “Co-Managers”), provided that such
Co-Managers shall be reasonably acceptable to the UST or Canada, or if the UST
or Canada is not participating in the proposed offering, the Holders of a
majority of the Registrable Securities to be registered or included in such
underwritten offering.

(b)       If a Demand Registration is for an underwritten offering or a transfer
pursuant to a Shelf Registration involves an underwritten offering, no Holder
may participate in any such underwritten offering unless such Holder (i) agrees
to sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Corporation; provided that such
arrangements are subject to the consent of the UST, or if the UST is not
participating in the proposed offering, the Holders of a majority of the
Registrable Securities to be registered or included in such underwritten
offering, and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements; provided, however,
that no such Holder shall be required to make any representations or warranties
in connection with any such underwritten offering other than representations and
warranties as to (A) such Holder’s ownership of its Registrable Securities to be
transferred free and clear of all liens, claims, and encumbrances, (B) such
Holder’s power and authority to effect such transfer, and (C) such matters
pertaining to compliance with securities laws as may be reasonably requested;
provided, further, however, that (i) any obligation (if agreed to) of each such
Holder to indemnify the Lead Underwriters and any Co-Managers pursuant to any
such underwriting arrangements shall (1) only be with respect to information it
provides to the Corporation in writing for use in such underwritten offering,
(2) be several, not joint and several, and (3) be limited to the net amount
received by such Holder from the sale of its Registrable Securities pursuant to
such offering and (ii) neither the Government Holders nor the VEBA shall be
required to indemnify any Indemnitee pursuant to this Agreement.

Section 2.1.5   Rights of Nonrequesting Holders and the Corporation. Subject to
Section 2.1.3, after receipt of any Demand Request or any Transfer Notice
relating to an underwritten offering pursuant to a Shelf Registration, the
Corporation shall promptly (but in any event within five (5) days) give written
notice of (i) such proposed Demand Registration to all other Holders or
(ii) such Transfer Notice to such other Holders whose securities are covered by
such Shelf Registration, who shall have the right, exercisable by written notice
to the Corporation within five (5) days of their receipt of the Corporation’s
notice, to elect to include in such Demand Registration or underwritten offering
such portion of their Registrable Securities as

 

 

9



 

--------------------------------------------------------------------------------



they may request.  All Holders requesting to have their Registrable Securities
included in a Demand Registration or underwritten offering shall be deemed to be
“Requesting Holders” for purposes of this Section 2.1. For the avoidance of
doubt, subject to Section 2.1.6, the Corporation may register in any Demand
Registration any equity securities of the Corporation.

Section 2.1.6   Priority on Demand Registrations. With respect to any
underwritten offering based on a Demand Registration (including an underwritten
offering pursuant to a Shelf Registration), if the Lead Underwriters (after
consultation with the Co-Managers) advise that the inclusion of the securities
proposed to be included in such registration would adversely affect the price,
timing or distribution of the offering or otherwise adversely affect its success
(an “Adverse Effect”), the Corporation shall include in such underwritten
offering (a) first, the Registrable Securities, pro rata among the Requesting
Holders on the basis of the number of Registrable Securities owned by each such
Requesting Holder, and (b) second, any other securities requested to be included
in such underwritten offering (including securities to be sold for the account
of the Corporation); provided, however, that if more than 25% of the Registrable
Securities of any Holder subject to a Demand Request or Transfer Notice for an
underwritten offering are excluded pursuant to the terms of this Section 2.1.6
from the applicable Demand Registration or underwritten offering pursuant to a
Shelf Registration, the offering shall not be deemed to constitute a Demand
Registration for the purposes of Section 2.1.3.

Section 2.1.7   Deferral of Filing; Suspension of Use. The Corporation may defer
the filing (but not the preparation) or the effectiveness, or suspend the use,
of any registration statement required by or filed pursuant to Section 2.1, at
any time if (a) the Corporation determines, in its sole discretion, that such
action or use (or proposed action or use) would require the Corporation to make
an Adverse Disclosure, or (b) prior to receiving the Demand Request or Transfer
Notice, as applicable, the board of directors of the Corporation had determined
to effect a registered underwritten public offering of Company equity securities
or Company securities convertible into or exchangeable for Company equity
securities for the Corporation’s account and the Corporation had taken
substantial steps (such as selecting a managing underwriter for such offering)
and is proceeding with reasonable diligence to effect such offering; provided,
however, that the Corporation shall not exercise its rights to deferral or
suspension pursuant to this Section 2.1.7, and shall not so effect any such
deferral or suspension, for more than a total of one hundred eighty (180) days
(which need not be consecutive) in any consecutive twelve (12) month period. In
making any such determination to defer the filing or effectiveness, or suspend
the use, of a registration statement required by Section 2.1, the Corporation
shall not be required to consult with or obtain the consent of any Holder or any
investment manager therefor, and any such determination shall be in the sole
discretion of the Corporation, and neither the Holders nor any investment
manager for any Holder shall be responsible or have any liability therefor. The
Corporation shall promptly notify the Holders of any deferral or suspension
pursuant to this Section 2.1.7 and the Corporation agrees that it will terminate
any such deferral or suspension as promptly as reasonably practicable and will
promptly notify each Holder in writing of the termination of any such deferral
or suspension.

Section 2.1.8   Withdrawal from Demand Registration. Any Holder may withdraw its
Registrable Securities from a Demand Registration or underwritten offering at
any time (prior to a sale thereunder) by providing the Corporation with written
notice. Upon receipt of such written notice, the Corporation shall continue all
efforts to secure registration or effect

 

 

10



 

--------------------------------------------------------------------------------



the underwritten offering of the remaining Registrable Securities not requested
to be withdrawn, unless the remaining Registrable Securities would not meet the
requirements of Section 2.1.3(b) or Section 2.1.3(d), in which case, the
Corporation may in its sole discretion cease all efforts to proceed with
registration or the underwritten offering. If the Corporation ceases all efforts
to secure registration or effect the underwritten offering pursuant to this
Section 2.1.8, then such registration or underwritten offering shall nonetheless
be deemed an effective or completed Demand Registration or completed
underwritten offering pursuant to a Shelf Registration for all purposes
hereunder unless (i) the withdrawal is made following the occurrence of a
Material Adverse Change not known to the Requesting Holders at the time of the
Demand Request or Transfer Notice or (ii) the Requesting Holders pay or
reimburse the Corporation for all out-of-pocket fees and expenses reasonably
incurred in connection with such Demand Registration or underwritten offering;
provided that if, after a Demand Registration has become effective or an
underwritten offering of Registrable Securities has been commenced, it is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other governmental agency or court, it shall be deemed not to have
been effected and shall not count as a Demand Registration or underwritten
offering for the purposes of Section 2.1.3.

 

Section 2.2

Piggyback Offerings.

Section 2.2.1   Right to Piggyback. Each time the Corporation proposes to offer
any of its equity securities in a registered underwritten offering (other than
pursuant to an Excluded Registration) under the Securities Act (whether for the
account of the Corporation or the account of any equity holder of the
Corporation other than a Holder) (a “Piggyback Offering”), the Corporation shall
give prompt written notice to each Holder of Registrable Securities (which
notice shall be given not less than twenty (20) days prior to (i) the offering
in the case of an underwritten offering pursuant to Rule 415 under the
Securities Act (or any successor rule) (a “Corporation Shelf Registration”) or
(ii) the anticipated filing date of the Corporation’s registration statement in
a registration other than a Corporation Shelf Registration), which notice shall
offer each such Holder the opportunity to include any or all of its Registrable
Securities in such underwritten offering, subject to the limitations contained
in Section 2.2.2 hereof. Each Holder who desires to have its Registrable
Securities included in such underwritten offering shall so advise the
Corporation in writing (stating the number and type of Registrable Securities
desired to be registered or included) within fifteen (15) days after the date of
such notice from the Corporation. Any Holder shall have the right to withdraw
such Holder’s request for inclusion of such Holder’s Registrable Securities in
any underwritten offering pursuant to this Section 2.2.1 by giving written
notice to the Corporation of such withdrawal. Subject to Section 2.2.2 below,
the Corporation shall include in such underwritten offering all such Registrable
Securities so requested to be included therein. Notwithstanding the foregoing,
the Corporation may at any time withdraw or cease proceeding with any such
offering if it shall at the same time withdraw or cease proceeding with the
offering of all other equity securities originally proposed to be included in
such offering.

 

Section 2.2.2

Priority on Piggyback Offerings.

(a)       If a Piggyback Offering was initiated by the Corporation, and if the
managing underwriter advises that the inclusion of the securities proposed to be
included in such Piggyback Offering would cause an Adverse Effect, the
Corporation shall include in such Piggyback

 

 

11



 

--------------------------------------------------------------------------------



Offering (i) first, the securities the Corporation proposes to sell,
(ii) second, the Registrable Securities requested to be included in such
Piggyback Offering, pro rata among the Holders of such Registrable Securities on
the basis of the number of Registrable Securities owned by each such Holder, and
(iii) third, any other securities requested to be included in such Piggyback
Offering. If as a result of the provisions of this Section 2.2.2(a), any Holder
shall not be entitled to include all Registrable Securities in such Piggyback
Offering that such Holder has requested to be so included, such Holder may
withdraw its request to include its Registrable Securities in such Piggyback
Offering.
 

(b)       If a Piggyback Offering was initiated by a security holder of the
Corporation (other than a Holder), and if the managing underwriter advises that
the inclusion of the securities proposed to be included in such Piggyback
Offering would cause an Adverse Effect, the Corporation shall include in such
Piggyback Offering (i) first, the securities requested to be included therein by
the security holders requesting such Piggyback Offering and the Registrable
Securities requested to be included in such Piggyback Offering, pro rata among
the holders of such securities on the basis of the number of securities owned by
each such holder, and (ii) second, any other securities requested to be included
in such Piggyback Offering (including securities to be sold for the account of
the Corporation). If as a result of the provisions of this Section 2.2.2(b) any
Holder shall not be entitled to include all Registrable Securities in such
Piggyback Offering that such Holder has requested to be so included, such Holder
may withdraw such Holder’s request to include Registrable Securities in such
Piggyback Offering.

(c)       No Holder may participate in a Piggyback Offering unless such Holder
(i) agrees to sell such Holder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the Corporation and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents, each in customary form and reasonably
satisfactory to the Holders, reasonably required under the terms of such
underwriting arrangements; provided,however, that no such Holder shall be
required to make any representations or warranties in connection with any such
registration other than representations and warranties as to (A) such Holder’s
ownership of its Registrable Securities to be sold or transferred free and clear
of all liens, claims, and encumbrances, (B) such Holder’s power and authority to
effect such transfer, and (C) such matters pertaining to compliance with
securities laws as may be reasonably requested; provided, further, however, that
(i) any obligation, if agreed to, of each such Holder to indemnify the
underwriters pursuant to any such underwriting arrangements shall (1) only be
with respect to information it provides to the Corporation in writing for use in
such underwritten offering, (2) be several, not joint and several, and (3) be
limited to the net amount received by such Holder from the sale of its
Registrable Securities pursuant to such registration and (ii) neither the
Government Holders nor the VEBA shall be required to indemnify any Indemnitee
pursuant to this Agreement.

Section 2.2.3   Selection of Underwriters. The Corporation shall select the
investment banking firm or firms to manage the Piggyback Offering.

Section 2.2.4   No registration of Registrable Securities effected pursuant to
this Section 2.2 shall be deemed to have been effected pursuant to Section 2.1.1
or Section 2.1.2 or shall relieve the Corporation of its obligations under
Section 2.1.1 or Section 2.1.2.

 

 

12



 

--------------------------------------------------------------------------------



Section 2.3      SEC Form S-3. Notwithstanding anything to the contrary herein,
the Corporation shall use its reasonable best efforts to cause Demand
Registrations to be registered on Form S-3 or an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act) on Form S-3 (or any
successor forms) once the Corporation becomes eligible to use such form, and if
the Corporation is not then eligible under the Securities Act to use such form,
Demand Registrations shall be registered on the form for which the Corporation
then qualifies. After becoming eligible to use Form S-3 or an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3, the Corporation shall use its reasonable best efforts to remain so
eligible.

 

Section 2.4

Holdback Agreements.

(a)       The Corporation shall not effect any public sale or distribution of
its equity securities or any securities convertible into or exchangeable or
exercisable for its equity securities, except in each case as part of the
offering pursuant to a Demand Registration, during the sixty (60) day period (or
such lesser period as the Lead Underwriters or managing underwriters may permit)
beginning on the effective date of any registration statement in connection with
an underwritten Demand Registration (other than a Shelf Registration), except
for (i) sales or distributions pursuant to registrations on Form S-4 or Form S-8
or any successor form, (ii) the issuance of shares of Common Stock upon the
conversion, exercise or exchange, by the holder thereof, of options, warrants or
other securities convertible into or exercisable or exchangeable for Common
Stock pursuant to the terms of such options, warrants or other securities, (iii)
sales or distributions pursuant to the terms of any other agreement to issue
shares of Common Stock (or any securities convertible into or exchangeable or
exercisable for Common Stock) in effect on the date of the Demand Request,
including any such agreement in connection with any previously disclosed
acquisition, merger, consolidation or other business combination and (iv) the
issuance of shares of Common Stock in connection with transfers to dividend
reinvestment plans or to employee benefit plans in order to enable any such
employee benefit plan to fulfill its funding obligations in the ordinary course.

(b)       If any Holders of Registrable Securities provide a Transfer Notice
relating to an underwritten offering of Registrable Securities registered
pursuant to a Shelf Registration, the Corporation shall not effect any public
sale or distribution of its equity securities or any securities convertible into
or exchangeable or exercisable for its equity securities, except in each case as
part of such underwritten offering, during the sixty (60) day period (or such
lesser period as the Lead Underwriters or managing underwriters may permit)
beginning on the pricing date for such underwritten offering, except for (i)
sales or distributions pursuant to registrations on Form S-4 or Form S-8 or any
successor form, (ii) the issuance of shares of Common Stock upon the conversion,
exercise or exchange, by the holder thereof, of options, warrants or other
securities convertible into or exercisable or exchangeable for Common Stock
pursuant to the terms of such options, warrants or other securities, (iii) sales
or distributions pursuant to the terms of any other agreement to issue shares of
Common Stock (or any securities convertible into or exchangeable or exercisable
for Common Stock) in effect on the date of the Transfer Notice, including any
such agreement in connection with any previously disclosed acquisition, merger,
consolidation or other business combination and (iv) the issuance of shares of
Common Stock in connection with transfers to dividend reinvestment plans or to
employee benefit plans in order to enable any such employee benefit plan to
fulfill its funding obligations in the ordinary course.

 

 

13



 

--------------------------------------------------------------------------------



 

(c)       Each Holder agrees, in the event of an underwritten offering of equity
securities by the Corporation (whether for the account of the Corporation or
otherwise), not to offer, sell, contract to sell or otherwise dispose of any
Preferred Stock, Warrants, Common Stock or any securities convertible into or
exchangeable or exercisable for Common Stock, including any sale pursuant to
Rule 144 under the Securities Act (except as part of such underwritten
offering), during the sixty (60) day period (or such lesser period in each case
as the Lead Underwriters or managing underwriters may permit) beginning on the
effective date of the registration statement for such underwritten offering (or,
in the case of an offering pursuant to an effective shelf registration statement
pursuant to Rule 415, the pricing date for such underwritten offering);
provided, however, that (i) any applicable period shall terminate on such
earlier date as the Corporation gives notice to the Holders that the Corporation
declines to proceed with any such offering and (ii) the sum of all holdback
periods applicable to the Holders shall not exceed one hundred twenty (120) days
(which need not be consecutive) in any given twelve (12) month period.

 

Section 2.5

Registration Procedures.

(a)       If and whenever the Corporation is required to effect the registration
of any Registrable Securities pursuant to this Agreement, subject to the terms
and conditions of this Agreement, the Corporation shall use its reasonable best
efforts to effect the registration and the sale, as applicable, of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Corporation shall as expeditiously as
possible:

(i)        prepare and file with the SEC, pursuant to Section 2.1 with respect
to any Demand Registration, a registration statement on any appropriate form
under the Securities Act with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
as promptly as practicable; provided that as far in advance as practicable
before filing such registration statement or any amendment thereto, the
Corporation shall furnish to the selling Holders copies of reasonably complete
drafts of all such documents prepared to be filed (including exhibits), and any
such selling Holder shall have the opportunity to object to any information
contained therein and the Corporation shall make corrections reasonably
requested by such selling Holder with respect to such information prior to
filing any such registration statement or amendment; provided, further, that the
Corporation shall not file any such registration statement, and any amendment
thereto, to which a Holder shall reasonably object in writing on a timely basis,
unless in the Corporation’s judgment such filing is necessary to comply with
applicable law;

(ii)       except in the case of a Shelf Registration, prepare and file with the
SEC such amendments, post-effective amendments, and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than one hundred eighty (180) days (or such lesser period as is necessary for
the underwriters in an underwritten offering to sell unsold allotments) and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the selling Holders
thereof set forth in such registration statement;

 

 

14



 

--------------------------------------------------------------------------------



 

(iii)      in the case of a Shelf Registration, comply with the provisions of
Section 2.1.2(c) and Section 2.1.2(d);

(iv)      furnish to each selling Holder of Registrable Securities and the
underwriters of the securities being registered, without charge, such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), any documents incorporated by reference therein and
such other documents as such selling Holders or underwriters may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such selling Holders or the sale of such securities by such
underwriters (it being understood that, subject to Section 2.1.7,
Section 2.4(c), Section 2.6 and Section 2.7 and the requirements of the
Securities Act and applicable state securities laws, the Corporation consents to
the use of the prospectus and any amendment or supplement thereto by each
selling Holder and the underwriters in connection with the offering and sale of
the Registrable Securities covered by the registration statement of which such
prospectus, amendment or supplement is a part);

(v)       use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as the Lead Underwriters or managing underwriters reasonably
request (or, in the event the registration statement does not relate to an
underwritten offering, as the selling Holders of a majority of such Registrable
Securities being offered may reasonably request); use its reasonable best
efforts to keep each such registration or qualification (or exemption therefrom)
effective during the period in which such registration statement is required to
be kept effective; and do any and all other acts and things which may be
reasonably necessary or advisable to enable each selling Holder to consummate
the disposition of the Registrable Securities owned by such selling Holder in
such jurisdictions; provided, however, that the Corporation shall not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, (B)
consent to general service of process in any such jurisdiction or (C) take any
action that would subject it to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject;

(vi)      promptly notify each selling Holder and each underwriter and (if
requested by any such Person) confirm such notice in writing (A) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to a registration statement or any post-effective
amendment, when the same has become effective, (B) of the issuance by any state
securities or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or “blue sky” laws or the initiation, or
threatened initiation, of any proceedings for that purpose, or (C) of the
happening of any event which makes any statement made in a registration
statement or related prospectus untrue or which requires the making of any
changes in such registration statement, prospectus or documents so that they
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, as promptly as practicable thereafter, prepare and
file with the SEC and furnish a supplement or amendment to such prospectus so
that, as thereafter deliverable to the purchasers of such Registrable
Securities, such prospectus shall not contain any untrue statement of a material
fact or omit a material fact

 

 

15



 

--------------------------------------------------------------------------------



necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(vii)     permit any selling Holder that might reasonably be deemed to be an
underwriter or a Controlling Person of the Corporation to participate in the
preparation of such registration or comparable statement and to require the
insertion therein of material, furnished to the Corporation in writing, which in
the reasonable judgment of such Holder and its counsel should be included;

(viii)    make available members of the management of the Corporation or the
applicable Corporation subsidiaries for reasonable assistance in the selling
efforts relating to any offering of Registrable Securities covered by a
registration statement filed pursuant to this Agreement, to the extent customary
for such offering (including, without limitation, to the extent customary,
senior management attendance at due diligence meetings with prospective
investors or underwriters and their counsel and road shows); provided, however,
that management need only be made available for one such offering for each of
the UST, Canada and the VEBA in any twelve (12) month period;

(ix)      otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, including the Securities Act and
the Exchange Act and the rules and regulations promulgated thereunder, and make
generally available to the Corporation’s security holders an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act no later than
thirty (30) days after the end of the twelve (12) month period beginning with
the first day of the Corporation’s first fiscal quarter commencing after the
effective date of a registration statement, which earnings statement shall cover
said twelve (12) month period, and which requirement shall be deemed to be
satisfied if the Corporation timely files complete and accurate information on
Forms 10-K, 10-Q and 8-K under the Exchange Act and otherwise complies with Rule
158 under the Securities Act;

(x)       if requested by the Lead Underwriters, managing underwriters or any
selling Holder, promptly incorporate in a prospectus supplement or
post-effective amendment such information as the Lead Underwriters, managing
underwriters or any selling Holder reasonably requests to be included therein,
including, with respect to the Registrable Securities being sold by the selling
Holders, the purchase price being paid therefor by the underwriters and with
respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering, and promptly make all required filings
of such prospectus supplement or post-effective amendment;

(xi)      as promptly as practicable after filing with the SEC of any document
which is incorporated by reference into a registration statement (in the form in
which it was incorporated), deliver a copy of each such document to each selling
Holder;

(xii)     cooperate with the selling Holders and Lead Underwriters or the
managing underwriters to facilitate the timely preparation and delivery of
certificates (which shall not bear any restrictive legends unless required under
applicable law) representing securities sold under any registration statement,
and enable such securities to be in such denominations and registered in such
names as the Lead Underwriters, managing underwriters or such selling Holders
may

 

 

16



 

--------------------------------------------------------------------------------



request at least two (2) business days prior to any sale of the Registrable
Securities and keep available and make available to the Corporation’s transfer
agent prior to the effectiveness of such registration statement a supply of such
certificates;

(xiii)    promptly make available for inspection by any selling Holder, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or Representative
retained by any such selling Holder or underwriter (collectively, the
“Inspectors”), all financial and other records and pertinent corporate documents
(collectively, the “Records”) and properties of the Corporation, as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Corporation’s officers, directors and employees to
supply all information reasonably requested by any such Inspector in connection
with such registration statement; provided, however, that, unless the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
the registration statement or the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction, the
Corporation shall not be required to provide any information under this
subparagraph (xiii) if (A) the Corporation believes, after consultation with
counsel for the Corporation, that to do so would cause the Corporation to
forfeit an attorney-client privilege that was applicable to such information or
(B) if either (1) the Corporation has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (2) the Corporation
reasonably determines in good faith that such Records are confidential and so
notifies the Inspectors in writing, unless prior to furnishing any such
information with respect to clause (B) such selling Holder of Registrable
Securities requesting such information agrees to enter into a confidentiality
agreement in a form acceptable to the Corporation; and provided, further, that
each selling Holder of Registrable Securities agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Corporation and allow the Corporation, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;

(xiv)    furnish to each selling Holder and underwriter a signed counterpart of
(A) an opinion or opinions of counsel to the Corporation (which may be in-house
counsel) provided that such counsel is reasonably acceptable to such Holders and
the underwriter, and (B) a comfort letter or comfort letters from the
Corporation’s independent public accountants, each in customary form and
covering such matters of the type customarily covered by opinions or comfort
letters, as the case may be, as the selling Holders, Lead Underwriters or
managing underwriters reasonably requests;

(xv)     cause the Registrable Securities included in any registration to be (A)
in the case of an IPO, listed on a securities exchange or exchanges or an
inter-dealer quotation system, as determined by the Corporation, or (B) in the
case of a registration other than an IPO, (1) listed on each securities
exchange, if any, on which similar securities issued by the Corporation are then
listed or (2) quoted on an inter-dealer quotation system if similar securities
issued by the Corporation are quoted thereon, as applicable;

(xvi)    provide a transfer agent and registrar for all Registrable Securities
registered hereunder and provide a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;

 

 

17



 

--------------------------------------------------------------------------------





(xvii)   cooperate with each selling Holder and each underwriter participating
in the disposition of such Registrable Securities and their respective counsel
in connection with any filings required to be made with the Financial Industry
Regulatory Authority (“FINRA”);

(xviii)  during the period when the prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;

(xix)    notify each selling Holder of Registrable Securities promptly of any
request by the SEC for the amending or supplementing of such registration
statement or prospectus or for additional information;

(xx)     subject to Section 2.1.4(b) and Section 2.2.2(c), enter into such
agreements (including underwriting agreements) as are customary in connection
with an underwritten registration; and

(xxi)    advise each selling Holder of such Registrable Securities, promptly
after it receives notice or obtains knowledge thereof, of the issuance of any
stop order by the SEC suspending the effectiveness of such registration
statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued.

(b)       The selling Holders shall reasonably cooperate with the Corporation in
the preparation and filing of any registration statement under the Securities
Act pursuant to this Agreement and provide the Corporation with all information
reasonably necessary to complete such preparation as the Corporation may, from
time to time, reasonably request in writing, and the Corporation may exclude
from such registration the Registrable Securities of any selling Holder (or not
proceed with such registration) if such selling Holder unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Promptly following any sale or other transfer of any Registrable Securities,
each Holder shall notify the Corporation in writing thereof, which notice shall
specify the amount and type of securities involved, the date of the sale or
transfer and whether the sale or transfer was effected under a registration
statement or otherwise.

(c)       Each of the parties shall treat all notices of proposed transfers and
registrations, and all information relating to any blackout periods under
Section 2.1.7 received from another party with the strictest confidence (and in
accordance with the terms of any applicable confidentiality agreement among the
Corporation and the Holder) and shall not disseminate such information.

Section 2.6      Issuer Free Writing Prospectuses. The Corporation represents
and agrees that, unless it obtains the prior consent of the Holders of a
majority of the Registrable Securities participating in a registration or
offering or the approval of the counsel for such Holders, and each of the
Holders represents and agrees that, unless it obtains the prior consent of the
Corporation, it shall not make any offer relating to the Registrable Securities
that would constitute an “issuer free writing prospectus,” as defined in Rule
433 under the Securities Act (an

 

 

18



 

--------------------------------------------------------------------------------



“Issuer Free Writing Prospectus”), or that would otherwise constitute a “free
writing prospectus,” as defined in Rule 405 under the Securities Act, required
to be filed with the SEC. The Corporation represents that any Issuer Free
Writing Prospectus shall not include any information that conflicts with the
information contained in a registration statement or prospectus and that any
Issuer Free Writing Prospectus, when taken together with the information in the
registration statement and the prospectus, shall not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

Section 2.7      Suspension of Dispositions. Each Holder agrees that upon
receipt of any notice (a “Suspension Notice”) from the Corporation of the
happening of any event of the kind described in Section 2.5(a)(vi)(B) or (C) or
Section 2.5(a)(xxi) such Holder shall forthwith discontinue disposition of
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus, or until it is advised in writing (the
“Advice”) by the Corporation that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings which are
incorporated by reference in the prospectus, and, if so directed by the
Corporation, such Holder shall deliver to the Corporation all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Corporation shall give any such notice, the time period
regarding the effectiveness of registration statements set forth in Section
2.5(a)(ii) hereof, if applicable, shall be extended by the number of days during
the period from and including the date of the giving of the Suspension Notice to
and including the date when each seller of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus or the Advice. The Corporation shall use its reasonable
best efforts and take such actions as are reasonably necessary to render the
Advice as promptly as practicable.

Section 2.8      Registration Expenses. The Corporation shall pay all reasonable
fees and expenses incident to the performance of or compliance with its
obligations under this Article 2, including (a) all registration and filing
fees, including fees and expenses (i) with respect to filings required to be
made with all applicable securities exchanges and/or FINRA and (ii) of
compliance with securities or “blue sky” laws including any fees and
disbursements of counsel for the underwriter(s) in connection with “blue sky”
qualifications of the Registrable Securities pursuant to Section 2.5(a)(v), (b)
printing expenses, including expenses of printing certificates for Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses if the printing of prospectuses is requested by the
Lead Underwriters or managing underwriter(s), if any, or by the Holder, (c)
messenger, telephone and delivery expenses of the Corporation, (d) fees and
disbursements of counsel for the Corporation, (e) expenses of the Corporation
incurred in connection with any “road show” or other marketing efforts, (f) fees
and disbursements of all independent certified public accountants (including,
without limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to this Agreement) and any other Persons, including
special experts, retained by the Corporation, and (g) fees up to $250,000 plus
reasonable disbursements of one legal counsel for the Requesting Holders in
connection with each registration or offering of their Registrable Securities or
sale (including, for the avoidance of doubt, a Take-Down) of their Registrable
Securities under a Shelf Registration but only if such registration, offering or
sale either is effected or, pursuant to Section 2.7, is postponed. For the
avoidance of doubt, the Corporation

 

 

19



 

--------------------------------------------------------------------------------



shall not be required to pay any, and each Holder shall pay its own,
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Registrable Securities pursuant to any registration
statement, or any other expenses of any Holder. In addition, the Corporation
shall bear all of its internal expenses (including all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit, the fees and expenses incurred in connection with the
listing of the securities to be registered on any securities exchange or
inter-dealer quotation system on which similar securities issued by the
Corporation are then listed and the fees and expenses of any Person, including
special experts, retained by the Corporation.

 

Section 2.9

Indemnification.

Section 2.9.1   Indemnification by the Corporation. The Corporation agrees to
indemnify and hold harmless, to the fullest extent permitted by law, each
Holder, the trustees of any Holder, the investment manager or managers acting on
behalf of any Holder with respect to the Registrable Securities, Persons, if
any, who Control any of them, and each of their respective Representatives
(each, an “Indemnitee”), from and against any and all losses, penalties,
judgments, suits, costs, claims, damages, liabilities and expenses, joint or
several (including reasonable costs of investigation and legal expenses)
(“Losses”) arising out of or caused by any untrue statement or alleged untrue
statement of a material fact contained in any registration statement described
herein or any related prospectus or Issuer Free Writing Prospectus relating to
the Registrable Securities (as amended or supplemented if the Corporation shall
have furnished any amendments or supplements thereto), or arising out of or
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein in the
case of the prospectus, in light of the circumstances in which they were made,
not misleading, except insofar as such Losses arise out of or are caused by any
such untrue statement or omission included or omitted in conformity with
information furnished to the Corporation in writing by such Indemnitee or any
Person acting on behalf of such Indemnitee expressly for use therein; provided,
however, that the foregoing indemnity agreement with respect to any preliminary
prospectuses or Issuer Free Writing Prospectuses shall not inure to the benefit
of such Indemnitee if the Person asserting any Losses against such Indemnitee
purchased Registrable Securities and (a) prior to the time of sale of the
Registrable Securities to such Person (the “Initial Sale Time”) the Corporation
shall have notified the respective Holder that the preliminary prospectus or
Issuer Free Writing Prospectus (as it existed prior to the Initial Sale Time)
contains an untrue statement of material fact or omits to state therein a
material fact required to be stated therein in order to make the statements
therein not misleading, (b) such untrue statement or omission of a material fact
was corrected in a preliminary prospectus or, where permitted by law, Issuer
Free Writing Prospectus and such corrected preliminary prospectus or Issuer Free
Writing Prospectus was provided to such Holder a reasonable amount of time in
advance of the Initial Sale Time such that the corrected preliminary prospectus
or Issuer Free Writing Prospectus could have been provided to such Person prior
to the Initial Sale Time, (c) such corrected preliminary prospectus or Issuer
Free Writing Prospectus (excluding any document then incorporated or deemed
incorporated therein by reference) was not conveyed to such Person at or prior
to the Initial Sale Time and (d) such Losses would not have occurred had the
corrected preliminary prospectus or Issuer Free Writing Prospectus (excluding
any document then incorporated or deemed incorporated therein by reference) been
conveyed to such Person as provided for in clause (c) above. This indemnity
shall be in addition to any liability

 

 

20



 

--------------------------------------------------------------------------------



the Corporation may otherwise have under this Agreement or otherwise. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Holder or any indemnified party and shall survive
the transfer of Registrable Securities by any Holder.

Section 2.9.2   Indemnification by the Holders. Each Holder (other than the
Government Holders, the VEBA and the Debtor) agrees, to the fullest extent
permitted under applicable law severally and not jointly, to indemnify and hold
harmless each of the Corporation, its directors, officers, employees and agents,
and each Person, if any, who Controls the Corporation, to the same extent as the
foregoing indemnity from the Corporation, but only with respect to Losses
arising out of or caused by an untrue statement or omission included or omitted
in conformity with information furnished in writing by or on behalf of the
respective Holder expressly for use in any registration statement described
herein or any related prospectus relating to the Registrable Securities (as
amended or supplemented if the Corporation shall have furnished any amendments
or supplements thereto). No claim against the assets of any Holder shall be
created by this Section 2.9.2, except as and to the extent permitted by
applicable law. Notwithstanding the foregoing, no Holder shall be liable to the
Corporation or any such Person for any amount in excess of the net amount
received by the Holder from the sale of Registrable Securities in the offering
giving rise to such liability.

 

Section 2.9.3

Indemnification Procedures.

(a)       In case any claim is asserted or any proceeding (including any
governmental investigation) shall be instituted where indemnity may be sought by
an Indemnitee pursuant to any of the preceding paragraphs of this Section 2.9,
such Indemnitee shall promptly notify in writing the Person against whom such
indemnity may be sought (the “Indemnitor”); provided, however, that the omission
so to notify the Indemnitor shall not relieve the Indemnitor of any liability
which it may have to such Indemnitee except to the extent that the Indemnitor
was prejudiced by such failure to notify. The Indemnitor, upon request of the
Indemnitee, shall retain counsel reasonably satisfactory to the Indemnitee to
represent (subject to the following sentences of this Section 2.9.3(a)) the
Indemnitee and any others the Indemnitor may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any Indemnitee shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnitee unless (a) the Indemnitor and the Indemnitee shall have mutually
agreed to the retention of such counsel, (b) the Indemnitor fails to take
reasonable steps necessary to defend diligently any claim within ten calendar
days after receiving written notice from the Indemnitee that the Indemnitee
believes the Indemnitor has failed to take such steps, or (c) the named parties
to any such proceeding (including any impleaded parties) include both the
Indemnitor and the Indemnitee and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests or
legal defenses between them and, in all such cases, the Indemnitor shall only be
responsible for the reasonable fees and expenses of such counsel. It is
understood that the Indemnitor shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate law firm (in addition to any local
counsel) for all such Indemnitees not having actual or potential differing
interests or legal defenses among them, and that all such fees and expenses
shall be reimbursed as they are incurred. The Indemnitor shall not be liable for
any settlement of any proceeding affected without its written consent.

 

 

21



 

--------------------------------------------------------------------------------



 

(b)       If the indemnification provided for in this Section 2.9 is unavailable
to an Indemnitee in respect of any Losses referred to herein, then the
Indemnitor, in lieu of indemnifying such Indemnitee hereunder, shall contribute
to the amount paid or payable by such Indemnitee as a result of such Losses in
such proportion as is appropriate to reflect the relative fault of the
Indemnitor and the Indemnitee and Persons acting on behalf of or Controlling the
Indemnitor or the Indemnitee in connection with the statements or omissions or
violations which resulted in such Losses, as well as any other relevant
equitable considerations. If the indemnification described in Section 2.9.1 or
Section 2.9.2 is unavailable to an Indemnitee, the relative fault of the
Corporation, any Holder and Persons acting on behalf of or Controlling the
Corporation or any such Holder shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Corporation, a Holder or by Persons acting on behalf of the
Corporation or any Holder and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Indemnitor shall not be required to contribute pursuant to this Section
2.9.3(b) if there has been a settlement of any proceeding affected without its
written consent. No claim against the assets of any Holder shall be created by
this Section 2.9.3(b), except as and to the extent permitted by applicable law.
Notwithstanding the foregoing, no Holder shall be required to make a
contribution in excess of the net amount received by such Holder from the sale
of Registrable Securities in the offering giving rise to such liability. For the
avoidance of doubt, none of the Government Holders, the VEBA or the Debtor shall
be required to make any contribution to any Indemnitee under this
Section 2.9.3(b).

Section 2.9.4   Survival. The indemnification contained in this Section 2.9
shall remain operative and in full force and effect regardless of any
termination of this Agreement.

Section 2.10    Transfer of Registration Rights. The rights and obligations of a
Holder under this Agreement may be assigned to any transferee or assignee that
directly acquires Registrable Securities from such Holder (including, without
limitation, in connection with any such assignment by either Government Holder
or the VEBA to an affiliate Controlled by such Government Holder or the VEBA, as
applicable (provided that Canada may also effect such assignment to an affiliate
Controlled by Canada Development Investment Corporation, a Crown corporation and
the sole shareholder of Canada, or to an affiliate Controlled by the federal
government of Canada, and any of its respective departments, or any corporation
or other entity wholly owned by one or more of them), and in connection with any
such assignment by the Debtor to any successor in interest, including any
liquidating trust established under a plan of reorganization or liquidation that
has been confirmed by any bankruptcy court of competent jurisdiction), but only
if (a) the respective Holder agrees in writing with the transferee or assignee
to assign such rights, and a copy of such agreement is furnished to the
Corporation concurrent with such transfer or assignment and (b) concurrent with
such transfer or assignment, such transferee or assignee furnishes the
Corporation with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, and the transferee or assignee agrees in writing
with the Corporation to be bound by all the provisions and obligations contained
herein as a Holder hereunder. Notwithstanding the foregoing, (x) any transferee
or assignee who becomes bound by the provisions of this Agreement pursuant to
the first sentence of this Section 2.10 shall have all rights and obligations as
a “Holder” hereunder but, unless such transferee or assignee is either

 

 

22



 

--------------------------------------------------------------------------------



(1) an Affiliate of the UST, Canada, the VEBA or the Debtor or (2) a successor
in interest of the Debtor, including any liquidating trust established under a
plan of reorganization or liquidation that has been confirmed by any bankruptcy
court of competent jurisdiction, such transferee or assignee shall not have any
of the rights hereunder that are specific to the UST, Canada, the VEBA or the
Debtor, as applicable, and (y) the rights of the Debtor under this Agreement
shall not be assigned by the Debtor in connection with the distribution of any
Registrable Securities from the Debtor as part of any plan of reorganization or
liquidation that has been confirmed by any bankruptcy court of competent
jurisdiction other than any distribution of any Registrable Securities that may
be deemed to have been made from the Debtor to any successor in interest,
including any liquidating trust established under a plan of reorganization or
liquidation that has been confirmed by any bankruptcy court of competent
jurisdiction.

Section 2.11    Rule 144. After such time as the Corporation has registered a
class of equity securities under Section 12(b) or Section 12(g) of the Exchange
Act, or otherwise is required to report under Section 15(d) of the Exchange Act,
the Corporation shall file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder and shall take such further action as the Holders may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Common Stock without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC. The Corporation shall promptly upon the
request of any Holder furnish to such Holder evidence of the number of shares of
Common Stock then outstanding, as of the most recent date practicable. Any sale
or transfer by a Holder of Registrable Securities that could have been effected
either as a sale of securities pursuant to, and in accordance with, Rule 144
under the Securities Act (or any successor provision) or a sale covered by a
Shelf Registration shall be deemed for all purposes under this Agreement to be a
sale or transfer by such Holder pursuant to, and in accordance with, Rule 144
under the Securities Act.

 

Section 2.12

Preservation of Rights.

(a) The Corporation will not (x) grant any registration rights to third parties
which are inconsistent with the rights granted hereunder or (y) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities that violates the rights expressly granted to the Holders in this
Agreement.

(b) If the Corporation grants any registration rights to a third party that are
more favorable to such party than the rights granted to any of the UST, Canada,
the VEBA and the Debtor hereunder, the UST, Canada, the VEBA and the Debtor
shall be entitled to have their registration rights improved to the level of the
registration rights of such third party, and all of the parties hereto shall
execute an amendment to this Agreement reflecting such more favorable rights.

Section 2.13    Registration of Common Stock under Exchange Act;
Listing. Notwithstanding anything to the contrary herein, the Corporation shall
use its reasonable best efforts to (i) file with the SEC a registration
statement to register its Common Stock under Section 12 of the Exchange Act and
cause such registration statement to be declared effective no

 

 

23



 

--------------------------------------------------------------------------------



later than July 31, 2010 and (ii) cause its Common Stock to be approved for
listing on the New York Stock Exchange or any other national securities exchange
in connection with a distribution, if any, of Registrable Securities by the
Debtor pursuant to a plan of reorganization or liquidation that has been
confirmed by any bankruptcy court of competent jurisdiction.

ARTICLE 3

TERMINATION

Section 3.1      Termination. Other than Sections 2.8 and 2.9 and Article 4,
this Agreement and the obligations of the Corporation hereunder shall terminate
upon the time when there are no Registrable Securities remaining. With respect
to each Holder, other than Sections 2.8 and 2.9 and Article 4, this Agreement
and the rights and obligations of such Holder hereunder shall terminate when
such Holder no longer holds any Registrable Securities and, with respect to the
Debtor, has no further right to receive additional securities of the Corporation
pursuant to Section 3.2 of the Master Sale and Purchase Agreement and the MSPA
Letter Agreement. Notwithstanding the foregoing, all liabilities or obligations
under Sections 2.8 and 2.9 and Article 4 shall remain in effect in accordance
with the terms of such provisions.

 

ARTICLE 4

MISCELLANEOUS

Section 4.1      Notices. Any notice, request, instruction, consent, document or
other communication required or permitted to be given under this Agreement shall
be in writing and shall be deemed to have been sufficiently given or served for
all purposes (a) upon delivery when personally delivered; (b) on the delivery
date after having been sent by a nationally or internationally recognized
overnight courier service (charges prepaid); (c) at the time received when sent
by registered or certified mail, return receipt requested, postage prepaid; or
(d) at the time when confirmation of successful transmission is received (or the
first business day following such receipt if the date of such receipt is not a
business day) if sent by facsimile, in each case, to the recipient at the
address or facsimile number, as applicable, indicated below:

If to the Corporation or the Operating Company:

General Motors Holding Company (to be renamed General Motors Company)

300 Renaissance Center

Detroit, MI 48265-3000

 

Facsimile:

313-667-4605

If to the UST:

The United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

Attention:

Chief Counsel Office of Financial Stability

 

Facsimile:

202-927-9225

 

 

24



 

--------------------------------------------------------------------------------



with a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

 

Attention:

John J. Rapisardi

 

R. Ronald Hopkinson

 

Telephone:

212-504-6000

 

Facsimile:

212-504-6666

If to Canada:

7176384 Canada Inc.

1235 Bay Street, Suite 400

Toronto, ON M54 3K4

 

Attention:

Mr. Michael Carter

 

Facsimile:

416-934-5009

with a copy to:

Patrice S. Walch-Watson, Esq.

Torys LLP

79 Wellington Street West

Suite 3000

Toronto, ON M5K 1N2

 

Facsimile:

416-865-7380

If to the VEBA:

UAW Retiree Medical Benefits Trust

P.O. Box 14309

Detroit, Michigan 48214

with a copy to:

Daniel W. Sherrick

General Counsel

International Union, United Automobile, Aerospace and Agricultural Implement
Workers of America

8000 East Jefferson Avenue

Detroit, Michigan 48214

 

Facsimile:

313-822-4844

 

 

25



 

--------------------------------------------------------------------------------



and

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

 

Attention:

Richard S. Lincer

 

David I. Gottlieb

 

Telephone:

212-225-2000

 

Facsimile:

212-225-3999

If to the Debtor:

Motors Liquidation Company

2000 Town Center

Suite 2400

Southfield, MI 48075

 

Attention:

Albert Koch

 

Telephone:

248-262-8430

 

Facsimile:

248-203-0337

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

 

Attention:

Harvey R. Miller

 

Stephen Karotkin

 

Raymond Gietz

 

Telephone:

212-310-8000

 

Facsimile:

212-310-8007

provided, however, if any party shall have designated a different addressee
and/or contact information by notice in accordance with this Section 4.1, then
to the last addressee as so designated.

Section 4.2      Authority. Each of the parties hereto represents to the other
that (a) it has the corporate or other organizational power and authority to
execute, deliver and perform this Agreement, (b) the execution, delivery and
performance of this Agreement by it has been duly authorized by all necessary
corporate or organizational action and no such further action is required, (c)
it has duly and validly executed and delivered this Agreement, and (d) this
Agreement is a legal, valid and binding obligation, enforceable against it in
accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

Section 4.3      No Third Party Beneficiaries. This Agreement shall be for the
sole and exclusive benefit of (a) the Corporation and its successors and
permitted assigns, (b) each Holder (including any trustee thereof) and any other
investment manager or managers acting on behalf of such Holder with respect to
the Common Stock, Preferred Stock, or the Warrants and their

 

 

26



 

--------------------------------------------------------------------------------



respective successors and permitted assigns and (c) each of the Persons entitled
to indemnification under Section 2.9 hereof. Nothing in this Agreement shall be
construed to give any other Person any legal or equitable right, remedy or claim
under this Agreement.

Section 4.4      No Personal Liability by Trustees. It is expressly understood
and agreed by the parties hereto that this Agreement is being executed and
delivered by the UST managers and the VEBA Designee not individually or
personally but solely in their respective capacities as managers and trustees in
the exercise of the powers and authority conferred and vested in them as such
trustees and under no circumstances shall any trustee or former trustee have any
personal liability in the trustee’s individual capacity in connection with this
Agreement or any transaction contemplated hereby.

Section 4.5      Cooperation. Each party hereto shall take such further action,
and execute such additional documents, as may be reasonably requested by any
other party hereto in order to carry out the purposes of this Agreement.

Section 4.6      Governing Law; Forum Selection. This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of New York irrespective of the choice of laws principles of the State of
New York other than Section 5-1401 of the General Obligations Law of the State
of New York. Any action or proceeding against the parties relating in any way to
this Agreement may be brought and enforced exclusively in the courts of the
State of New York located in the Borough of Manhattan or (to the extent subject
matter jurisdiction exists therefor) the U.S. District Court for the Southern
District of New York, and the parties irrevocably submit to the jurisdiction of
both courts in respect of any such action or proceeding.

Section 4.7      WAIVER OF JURY TRIAL. EACH PARTY WAIVES THE RIGHT TO A TRIAL BY
JURY IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY
MATTERS DESCRIBED OR CONTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

Section 4.8      Successors and Assigns. Except as otherwise expressly provided
herein, including pursuant to Section 2.10, neither this Agreement nor any of
the rights, interests or obligations provided by this Agreement may be assigned
by any party (whether by operation of law or otherwise) without the prior
written consent of the other parties, and any such assignment without such prior
written consent shall be null and void. Subject to the preceding sentence and
except as otherwise expressly provided herein, this Agreement shall be binding
upon and benefit the Corporation, each Holder, and their respective successors
and permitted assigns; provided, that, for the avoidance of doubt, any Person
who receives securities of the Corporation as a distribution from the Debtor as
part of any plan of reorganization or liquidation that has been confirmed by any
bankruptcy court of competent jurisdiction (other than any such Person that is a
successor in interest to the Debtor, including any liquidating trust established
under a plan of reorganization or liquidation that has been confirmed by any
bankruptcy court of competent jurisdiction) shall not be bound by or have any
rights pursuant to this Agreement.

 

 

27



 

--------------------------------------------------------------------------------



 

Section 4.9      Entire Agreement. This Agreement (together with the Annex)
contains the final, exclusive and entire agreement and understanding of the
parties with respect to the subject matter hereof and thereof and supersedes all
prior and contemporaneous agreements and understandings, whether written or
oral, among the parties with respect to the subject matter hereof and thereof.
This Agreement shall not be deemed to contain or imply any restriction,
covenant, representation, warranty, agreement or undertaking of any party with
respect to the transactions contemplated hereby or thereby other than those
expressly set forth herein or therein, and none shall be deemed to exist or be
inferred with respect to the subject matter hereof.

Section 4.10    Severability. Whenever possible, each term and provision of this
Agreement will be interpreted in such manner as to be effective and valid under
law. If any term or provision of this Agreement, or the application thereof to
any Person or any circumstance, is held to be illegal, invalid or unenforceable,
(a) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be legal, valid and enforceable, the intent and purpose
of such illegal, invalid or unenforceable provision and (b) the remainder of
this Agreement or such term or provision and the application of such term or
provision to other Persons or circumstances shall remain in full force and
effect and shall not be affected by such illegality, invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
legality, validity or enforceability of such term or provision, or the
application thereof, in any jurisdiction.

Section 4.11    Enforcement of this Agreement. The parties agree that
irreparable damage would occur in the event that any provision of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. It is accordingly agreed that the parties shall, without the posting
of a bond, be entitled, subject to a determination by a court of competent
jurisdiction, to an injunction or injunctions to prevent any such failure of
performance under, or breaches of, this Agreement, and to enforce specifically
the terms and provisions hereof and thereof, this being in addition to all other
remedies available at law or in equity, and each party agrees that it will not
oppose the granting of such relief on the basis that the requesting party has an
adequate remedy at law.

Section 4.12    Amendment. This Agreement may not be amended, modified or
supplemented except upon the execution and delivery of a written agreement
executed by a duly authorized representative or officer of each of the parties.

Section 4.13    Headings. The descriptive headings of the Articles, Sections and
paragraphs of, and the Annex to, this Agreement are included for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit, modify or affect any of the provisions hereof.

Section 4.14    Counterparts; Facsimiles. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same Agreement. All signatures
of the parties may be transmitted by facsimile or electronic delivery, and each
such facsimile signature or electronic delivery signature (including a pdf
signature) will, for all purposes, be deemed to be the original signature of the
party whose signature it reproduces and be binding upon such party.

 

 

28



 

--------------------------------------------------------------------------------



 

Section 4.15    Time Periods. Unless otherwise specified in this Agreement, an
action required under this Agreement to be taken within a certain number of days
shall be taken within that number of calendar days (and not business days);
provided, however, that if the last day for taking such action falls on a day
that is not a business day, the period during which such action may be taken
shall be automatically extended to the next business day.

Section 4.16    No Binding Effect on U.S. Government. Notwithstanding anything
in this Agreement to the contrary, no provision of this Agreement shall be
binding on or create any obligation on the part of the United States Department
of the Treasury or any other department or any agency or branch of the United
States Government, or any political subdivision thereof.

Section 4.17    Canada. Notwithstanding anything in this Agreement to the
contrary, Canada shall be bound by this Agreement only in its capacity as a
Holder and nothing in this Agreement shall be binding on or create any
obligation on the part of Canada in any other capacity or any branch of the
Government of Canada or subdivision thereof.

Section 4.18    Termination of Operating Company Registration Rights Agreement;
Waiver. The Operating Company, each of the Government Holders, the VEBA and the
Debtor acknowledges and agrees that, simultaneously with the execution of this
Agreement, the Operating Company Registration Rights Agreement is terminated in
all respects, all the claims, remedies, rights and privileges granted therein
are relinquished and surrendered, and all obligations and duties owed or
required to be performed thereunder are waived and released.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

29



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, being duly authorized, have executed and
delivered this Equity Registration Rights Agreement on the date first above
written

GENERAL MOTORS HOLDING COMPANY (to be renamed General Motors Company)

 

By:

/s/   Niharika Ramdev

Name:

 Niharika Ramdev

Title:

Assistant Treasurer

 

 

THE UNITED STATES DEPARTMENT OF THE TREASURY

 

By:

/s/  Herbert M. Allison, Jr.

Name:

Herbert M. Allison, Jr.

Title:

Assistant Secretary for Financial Stability

 
 
 

7176384 CANADA INC.

 

By:

/s/  N. William C. Ross

Name:

N. William C. Ross

Title:

Director

 

By:

/s/  Michael F.K. Carter

Name:

Michael F.K. Carter

Title:

Director

 

 

UAW RETIREE MEDICAL BENEFITS TRUST

 

By:

/s/  Robert Naftaly

Name:

Robert Naftaly

Title:

Chariman of the Committee of the UAW Retiree Medical Benefits Trust

 

 

MOTORS LIQUIDATION COMPANY

 

By:

/s/  Ted Stenger

Name:

Ted Stenger

Title:

Executive Vice President

 

 

 

 

Continuation of Signature Page to Equity Registration Rights Agreement



 

--------------------------------------------------------------------------------



Solely for purposes of Section 4.18:

 

GENERAL MOTORS COMPANY (to be converted to General Motors LLC)

 

By:

/s/   Niharika Ramdev

Name:

 Niharika Ramdev

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation of Signature Page to Equity Registration Rights Agreement

 

 



 



 

 

Annex I

 

 

Holder

Number of Shares of Common Stock

UST

304,131,356

Canada

58,368,644

VEBA

87,500,000

Debtor

50,000,000

Total:

500,000,000

 

 

Holder

Number of Shares of Common Stock for Which Warrants Are Initially Exercisable

VEBA

15,151,515

Debtor

90,909,090

Total:

106,060,605

 

 

Holder

Number of Shares of

Preferred Stock

UST

83,898,305

Canada

16,101,695

VEBA

260,000,000

Total:

360,000,000

 

 

 

 

 

Annex I to Equity Registration Rights Agreement